DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/6/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1-36 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the 
claimed features as presented in independent claim 1,6,10,26 ,27,29,30,32,33,35 and
36 , which include, a system having an optical unit having an adjustable refractive
power and 4 refractive power selling device having a selling value: and computer
program stored on a non-transitory storage medium and having a program cade which,
an executed on a computing device and to be displayed on a display, and a first value,
which specifies a spherical refractive power, a second value, which specifies a
cylindrical refractive power, and a third value, which specifies an axis position of the
cylindrical refractive power, to be calculated on 4 basis of setting values of the refractive
power setting device al different orientations of a typical direction of the optotypes and
the calculation is implemented on the basis of two setting values al two different
orientations of the typical direction of the optotypes, and the calculation is additionally
implemented on the basis of an information tem about an axis position of an eye.

applicant's disclosure. The closest reference Sarver (2003/0053027 A1) discloses
subjective refraction by meridional power matching and Lai (7,824,933 B2) discloses an
apparatus and method for determining sphere and cylinder components of subjective
refraction using objective wavefront measurement, all of the reference alone or in a
combination failed to discloses an optical unit having 4 computer program stored on 
non-transitory storage medium and a computing device and to be displayed on a
display, and a first value, which specifies a spherical refractive power, a second value,
which specifies a cylindrical refractive power, and a third value, which specifies an axis
position at the cylindrical refractive power, fo be calculated on a basis of setting values
of the refractive power setting device at different orientations of a typical direction of the
optotypes and the calculation is implemented on the basis of two setting values at two
different orientations of the typical direction of the optotypes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/16/2021